DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments and Declaration, filed Jul 26, 2022, with respect to the application of WO 2014/192976 to Ideguti have been fully considered and are persuasive.  The prior art rejections of claims 1, 3-6, 10-11, and 15-16 in the office action mailed March 1, 2022 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-6, 10-11, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, such as WO 2014/192976 to Ideguti, does not teach a thermo-fusible conjugated fiber comprising a first component containing a polyester-based resin and a second component containing a polyolefin resin with a melting point 10°C or more lower than the melting point of the first component and the fiber having the combination of properties claimed, specifically a work load at break of 2.0 cNcm/dtex or more, a ratio of strength at break to elongation at break as claimed more than 0.010 and 0.030 or less.  Ideguti teaches a heat-bondable (thermo-fusible) conjugate fiber comprising a first component of a polyester-based resin and a second component of a polyolefin-based resin having a melting point lower than the melting point of the polyester-based resin, such as 125°C lower, and specific embodiment with a ratio of strength at break to elongation at break of 0.022.  Ideguti is silent with regards to the work load at break obtained by a tensile test.  As shown in the Declaration filed July 26, 2022, the work load at break is not inherent to the fiber of Ideguti and therefore influenced by the process of making.  One of ordinary skill in the art before the effective filing date would not have been motivated to form a fiber as claimed having the combination of properties, taught in the instant disclosure.  The instant disclosure teaches the combination of structure and properties results in a fiber having excellent stability in the nonwoven fabric web-forming process, which in turn results in a nonwoven fabric having a combination of bulkiness, flexibility, and mechanical characteristics obtained with high productivity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789